Citation Nr: 0504322	
Decision Date: 02/16/05    Archive Date: 02/24/05

DOCKET NO.  93-19 085	)	DATE
	)
	)

On appeal from the
Department of Veterans Affairs Regional Office in Buffalo, 
New York


THE ISSUES

1.  Entitlement to service connection for rhinitis with 
chronic sinusitis.

2.  Entitlement to service connection for bilateral hearing 
loss.

3.  Entitlement to an increased evaluation for hemorrhoids, 
currently evaluated as 10 percent disabling.

4.  Entitlement to an initial evaluation in excess of 10 
percent for a gastrointestinal disorder.


REPRESENTATION

Appellant represented by:	The American Legion




WITNESS AT HEARING ON APPEAL

Appellant


ATTORNEY FOR THE BOARD

L. J. Wells-Green, Counsel


INTRODUCTION

The veteran served on active duty from October 1966 to 
November 1969 and from January 1970 to October 1971.  

This matter came to the Board of Veterans' Appeals (Board) on 
appeal from rating decisions of the Department of Veterans 
Affairs (VA) Regional Offices (RO's) in Reno, Nevada (in July 
1991), and Cheyenne, Wyoming (in February 1999).  The July 
1991 rating decision denied service connection for a stomach 
disorder, and the February 1999 rating decision denied 
service connection for allergic rhinitis and sinusitis.  
Thereafter, the claims files were transferred to the RO in 
Buffalo, New York.

The veteran was afforded a Travel Board hearing before the 
undersigned Veterans Law Judge in August 1993 at the RO in 
Los Angeles, California.

In May 1994 and November 1996 the Board remanded the case for 
further development.  In April 2002, the Board conducted 
additional development of the appealed issues.  The Board 
granted service connection for a gastrointestinal disorder 
and remanded the claim for service connection for allergic 
rhinitis with chronic sinusitis in a June 2003 decision.  The 
veteran later perfected his appeal of the initial rating 
assigned his gastrointestinal disorder in a June 2003 rating 
decision.  The requested development has been completed and 
the case has been returned to the Board for further appellate 
action.  

The issues of entitlement to service connection for bilateral 
hearing loss and for an increased evaluation for hemorrhoids 
and gastrointestinal disorder are addressed in the REMAND 
portion of the decision below and are REMANDED to the RO via 
the Appeals Management Center (AMC), in Washington, DC.


FINDING OF FACT

There is no competent evidence of record etiologically 
linking the veteran's current allergic rhinitis with 
sinusitis to his service or any incident therein or to his 
service-connected deviated septum.


CONCLUSION OF LAW

Allergic rhinitis with sinusitis was not incurred in or 
aggravated by active service, may not be presumed to have 
been incurred in active service, and is not proximately due 
to or the result of a service-connected disability.  38 
U.S.C.A. §§ 1110, 1131, 1153, 5107 (West 2002); 38 C.F.R. 
§§ 3.102, 3.303, 3.310(a) (2004).


REASONS AND BASES FOR FINDINGS AND CONCLUSIONS

Veterans Claim Assistance Act (VCAA)

The Veterans Claims Assistance Act of 2000 (VCAA), codified 
in part at 38 U.S.C.A. §§ 5103, 5103A, and implemented at 38 
C.F.R § 3.159, amended VA's duties to notify and assist a 
claimant in developing information and evidence necessary to 
substantiate a claim.

Under 38 U.S.C.A. § 5103, VA must notify the claimant of the 
information and evidence not of record that is necessary to 
substantiate the claim, which information and evidence that 
VA will seek to provide and which information and evidence 
the claimant is expected to provide.  Furthermore, in 
compliance with 38 C.F.R. § 3.159(b), the notification should 
include the request that the claimant provide any evidence in 
the claimant's possession that pertains to the claim.

The record reflects that the veteran was provided with notice 
of the February 1999 rating decision from which the current 
appeal originates.  The veteran was provided with a statement 
of the case in July 1999 and numerous supplemental statements 
of the case which notified him of the issue addressed, the 
evidence considered, the adjudicative actions taken, the 
decisions reached, the pertinent law and regulations, and the 
reasons and bases for the decision.

In the present case, a February 1999 rating decision denied 
service connection for rhinitis with chronic sinusitis.  Only 
after the rating action was promulgated did the RO, in May 
2001, provide adequate notice to the veteran regarding what 
information and evidence is needed to substantiate the claim, 
as well as what information and evidence must be submitted by 
the veteran, what information and evidence will be obtained 
by VA, and the need for the veteran to submit any evidence in 
his possession that pertains to the claim. 

While the notice provided to the veteran in May 2001 was not 
given prior to the first RO adjudication of the claim in 
February 1999, the notice was provided by the RO prior to 
certification of the claim, and the content of the notice 
fully complied with the requirements of 38 U.S.C. § 5103(a) 
and 38 C.F.R. § 3.159(b).  The veteran was specifically 
advised of what information and evidence was needed to 
substantiate his claim.  He was also advised of what evidence 
VA would obtain for him, and of what evidence he was 
responsible for submitting, and also advised to submit 
relevant evidence in his possession.  

In short, the veteran is well aware of the information and 
evidence necessary to substantiate his claim, he is familiar 
with the law and regulations pertaining to his claims, he 
does not dispute any of the material facts pertaining to his 
claims, and he has not indicated the existence of any 
outstanding information or evidence relevant to his claims.  
See Desbrow v. Principi, No. 02-352 (U.S. Vet. App. May 4, 
2004); Valiao v. Principi, 17 Vet. App. 229, 232 (2003) 
(holding that failure to comply with VCAA constitutes 
nonprejudicial error "[w]here the facts averred by a 
claimant cannot conceivably result in any disposition of the 
appeal other than affirmance of the Board decision").  Based 
on the above, the Board concludes that the defect in the 
timing of the VCAA notice is harmless error.  See generally, 
Conway v. Principi, 353 F.3d 1369 (Fed. Cir. 2004).  See also 
Soyini v. Derwinski, 1 Vet. App. 540, 546 (1991) (strict 
adherence to requirements in the law does not dictate an 
unquestioning blind adherence in the face of overwhelming 
evidence in support of the result of a particular case, such 
adherence will result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran); 
Sabonis v. Brown, 6 Vet. App. 426, 430 (1994) (remands which 
would only result in unnecessarily imposing additional 
burdens on VA with no benefit flowing to the veteran are to 
be avoided).  Therefore, to decide the appeal would not be 
prejudicial error to the veteran.

Based on the procedural history of this case, it is the 
conclusion of the Board that VA has no outstanding or unmet 
duty to inform the veteran that any additional information or 
evidence is needed.  The Board concludes that the May 2001 VA 
letter and the statement of the case and supplemental 
statements of the case informed the veteran of the 
information and evidence needed to substantiate his claim.  
Moreover, and as noted above, the May 2001 correspondence 
notified the veteran as to which evidence would be obtained 
by him and which evidence would be retrieved by VA, and also 
suggested that he submit any evidence in his possession.  It 
is clear from submissions by and on behalf of the veteran 
that he is fully conversant with the legal requirements in 
this case.

With respect to VA's duty to assist the veteran, the Board 
notes that pertinent medical records from all relevant 
sources identified by the veteran, and for which he 
authorized VA to request, were obtained by the RO.  38 
U.S.C.A. § 5103A.  In this regard the Board notes that the 
record contains the following pertinent records:  service 
medical records and private treatment records, as well as VA 
treatment records and compensation examination reports.  The 
veteran has not alleged that there are any other outstanding 
medical records.  The Board consequently finds that VA's duty 
to assist the veteran in obtaining records in connection with 
the instant appeal has been fulfilled.

In sum, the facts relevant to this appeal have been properly 
developed and there is no further action to be undertaken to 
comply with the provisions of the VCAA or the implementing 
regulations.  Therefore, the veteran has not been prejudiced 
as a result of the Board proceeding to the merits of the 
claim.  See Bernard v. Brown, 4 Vet. App. 384, 392-94 (1993). 

Factual Background

The veteran's service medical records show no complaints, 
findings, treatment or diagnoses of allergic rhinitis or 
sinusitis.  The service medical records do indicate the 
veteran was treated for upper respiratory infections on 
several occasions.  

A February 1972 VA ear, nose and throat (ENT) examination 
report notes that the veteran's nasal septum deviated mildly 
to the left and that his tonsils were small.

VA treatment records, dating from December 1980 to July 1989 
show the veteran was treated for diagnosed allergic rhinitis 
in June 1981.  He reported a long history of sinus problems 
in December 1983 and was diagnosed with sinusitis.  

VA treatment records from March to December 1990 show 
complaints of nasal blockage and difficulty breathing since a 
1969 inservice injury.  He was treated for diagnosed allergic 
rhinitis in June.  In November the veteran was admitted with 
a history of nasal obstruction following inservice facial 
trauma in 1969.  Examination revealed a severe left septal 
deviation.  The veteran underwent a septal rhinoplasty.

In December 1990 the veteran submitted an application that 
included a claim for service connection for breathing 
problems and stomach problems.  

VA treatment records show ongoing treatment for chronic 
sinusitis and allergic rhinitis.  A May 1991 CT scan of the 
veteran's facial bones revealed no evidence of fractures.  
The sinuses were also noted to be clear.  

Service connection was relevantly denied for status 
postoperative nose injury in a July 1991 rating decision.  

In March 1992, the veteran raised the issue of entitlement to 
service connection for sinus congestion.

At his August 1993 Travel Board hearing before the 
undersigned, the veteran testified that he had problems 
breathing through his nose after an inservice traumatic 
injury to his face.  

Service connection for residuals of a nasal injury was 
granted in a May 1994 Board decision.

VA treatment records, dating from December 1994 to September 
1995 show ongoing treatment for diagnosed chronic sinusitis 
and allergic rhinitis.  On several occasions during this 
period, the veteran gave a history of constant congestion 
since his November 1990 nasal surgery.  

In October 1995, the veteran submitted his claim for service 
connection for allergic rhinitis and sinusitis, contending 
that the disability was a result of surgery for his service-
connected deviated septum or it was a result of inservice 
exposure to Agent Orange.

VA treatment records, dating from November 1996 to May 1998, 
show ongoing treatment for diagnosed rhinitis and sinusitis.  
A November 1996 CT scan of the sinuses revealed chronic right 
anterior and posterior ethmoid sinusitis and bilateral nasal 
cavity mucosal congestion without evidence of septal 
deviation.  

During a September 1998 VA compensation examination, the 
veteran gave a history of chronic nasal congestion and 
difficulty breathing through his nose since an inservice 
injury to his face.  The diagnoses included allergic 
rhinitis, significant hypertrophic rhinitis with hypertrophy 
of the inferior turbinates and in an October 1998 addendum, 
chronic sinusitis.

VA treatment records, dating from March 1998 to September 
1999, show the veteran was treated in February 1999 for 
complaints of nasal congestion with bloody discharge and 
post-nasal drip.  The assessment was chronic sinus 
congestion.  He was again treated for diagnosed sinusitis in 
September 1999.

In January 2000, the veteran underwent bilateral endoscopic 
sinus surgery at a VA facility, for diagnosed hypertrophic 
rhinitis, mild chronic sinusitis and chronic nasal 
obstruction and facial pressure with recurring sinusitis.

A January 2001 VA X-ray study of the veteran's sinuses 
revealed some asymmetry with mild mucosal thickening.  The 
impression was mild bilateral maxillary sinus disease.  A CT 
scan of the sinuses, conducted a month later, revealed 
findings also consistent with an impression of sinusitis.  
The CT scan also revealed that the septum was deviated a few 
millimeters from right to left.  A February 2001 VA 
examination report shows diagnoses of obstructive sleep 
apnea, chronic rhinitis and chronic ethmoid and frontal 
sinusitis.

In October 2002, the veteran underwent a VA ENT examination.  
His claims files were reviewed in conjunction with the 
examination.  The diagnosis was allergic rhinitis.  In a 
December 2002 addendum, the examiner noted the veteran's 
history of facial injury and subsequent nasal congestion.  
The examiner opined that the veteran's allergic rhinitis was 
not related to the inservice injury.

VA treatment records, dating from October 2001 to May 2003, 
show an assessment of allergic sinusitis in April 2003.  


Analysis

In general, service connection may be granted for a 
disability resulting from disease or injury incurred in or 
aggravated by service.  38 U.S.C.A. §§ 1110.  In addition, if 
a condition noted during service is not shown to be chronic, 
then generally a showing of continuity of symptomatology 
after service is required for service connection.  38 C.F.R. 
§ 3.303(b).

Some chronic diseases are presumed to have been incurred in 
service, although not otherwise established as such, if 
manifested to a degree of ten percent or more within one year 
of the date of separation from service.  38 U.S.C.A. 
§ 1112(a)(1); 38 C.F.R. § 3.307(a)(3); see 38 U.S.C.A. 
§ 1101(3) and 38 C.F.R. § 3.309(a) (listing applicable 
chronic diseases, including arthritis).

Service connection may also be granted on the basis of a 
post-service initial diagnosis of a disease, where the 
physician relates the current condition to the period of 
service.  In such instances, however, a grant of service 
connection is warranted only when "all the evidence, 
including that pertinent to service, establishes that the 
disease was incurred during service."  38 C.F.R. § 3.303(d).

Diseases associated with exposure to certain herbicide agents 
used in support of military operations in the Republic of 
Vietnam (Vietnam) during the Vietnam era will be considered 
to have been incurred in service.  38 U.S.C.A. § 1116(a)(1) 
(West 2002); 38 C.F.R. § 3.307(a)(6).  The presumption 
requires exposure to an herbicide agent and manifestation of 
the disease to a degree of 10 percent or more within the time 
period specified for each disease.  38 C.F.R. 
§ 3.307(a)(6)(ii).  A veteran who served in Vietnam from 
January 9, 1962 to May 7, 1975 is presumed to have been 
exposed to herbicides, even without diagnosis of a 
presumptive disease, absent affirmative evidence to the 
contrary.  38 U.S.C.A. § 1116(f) (West 2002).

The following diseases are associated with herbicide exposure 
for purposes of the presumption: chloracne or other acneform 
disease consistent with chloracne, Hodgkin's disease, 
multiple myeloma, non-Hodgkin's lymphoma, acute and subacute 
peripheral neuropathy, porphyria cutanea tarda, prostate 
cancer, respiratory cancers (cancer of the lung, bronchus, 
larynx, or trachea), certain soft-tissue sarcomas, and 
Diabetes Mellitus (Type II).  38 U.S.C.A. § 1116(a)(2); 38 
C.F.R. § 3.309(e).  See 38 U.S.C.A. § 1116(b)(1) (permitting 
the Secretary to determine by regulation diseases subject to 
the presumption in addition to those listed at 38 U.S.C.A. § 
1116(a)(2)).

Based on studies by the National Academy of Sciences (NAS), 
the Secretary of the Department of Veterans Affairs 
(Secretary) has determined that a presumption of service 
connection based on exposure to herbicides used in the 
Republic of Vietnam during the Vietnam era is not warranted 
for any condition for which the Secretary has not 
specifically determined a presumption of service connection 
is warranted.  See Notice, 67 Fed. Reg. 42600 (2002).  
Therefore, the veteran's allergic rhinitis with chronic 
sinusitis is not presumed by law to have been incurred in 
service as a result of herbicide exposure.  38 U.S.C.A. 
38 U.S.C.A. § 1116(a)(1); 38 C.F.R. § 3.307(a)(6).

A disability is also service connected if it is proximately 
due to or the result of a service connected disease or 
injury.  38 C.F.R. § 3.310(a).  Secondary service connection 
may also be established when there is aggravation of a 
veteran's non-service connected condition that is proximately 
due to or the result of a service-connected condition.  Allen 
v. Brown, 7 Vet. App. 439, 448 (1995); Tobin v. Derwinski, 2 
Vet. App. 34, 39 (1991).

Reviewing the evidence of record, the Board finds that the 
preponderance of the evidence is against the claim of 
entitlement to service connection for allergic rhinitis with 
chronic sinusitis.  Initially, there is no competent medical 
evidence etiologically linking his current allergic rhinitis 
and chronic sinusitis to his service, or any incident 
therein.  Likewise, there is no competent medical evidence 
etiologically linking his allergic rhinitis with chronic 
sinusitis to his 
service-connected residuals of a deviated septum.  In fact, 
the October 2002 VA examiner, based on medical examination of 
the veteran and review of the claims file, opined that the 
veteran's allergic rhinitis was not related to his inservice 
facial injury.  

Likewise, although the service records confirm that the 
veteran had active service in Vietnam during the Vietnam era 
and is presumed to have been exposed to herbicides in 
service, as noted above, allergic rhinitis and sinusitis are 
not diseases presumptively associated with herbicide 
exposure.  38 U.S.C.A. §§ 1116(a)(2)(E), 1116(f); 38 C.F.R. 
§ 3.307(a)(6)(ii).  

Although the veteran believes he currently has allergic 
rhinitis with sinusitis as a result of his service, inservice 
exposure to herbicides or his service-connected deviated 
septum, he is not competent to provide evidence that requires 
medical knowledge.  Grottveit v. Brown, 5 Vet. App. 91, 93 
(1993); Espiritu v. Derwinski, 2 Vet. App. 492 (1992).  
Accordingly, the claim for service connection for allergic 
rhinitis with chronic sinusitis must be denied.

In reaching this determination, the Board has considered the 
doctrine of reasonable doubt.  However, as the preponderance 
of the evidence is against the veteran's claim, the doctrine 
is not for application.  Gilbert v. Derwinski, 1 Vet. App. 49 
(1990).  


ORDER

Service connection for allergic rhinitis with chronic 
sinusitis is denied.


REMAND

In his November 2004 substantive appeal, submitted directly 
to the Board, the veteran appears to have filed a notice of 
disagreement to the RO's August 2004 rating decision, which 
denied service connection for bilateral hearing loss and 
denied a rating in excess of 10 percent for the veteran's 
service-connected hemorrhoids.  The Board construes this as a 
timely-filed notice of disagreement under 38 C.F.R. §§ 
20.201, 20.202, 20.301.  The veteran has not been furnished a 
statement of the case that addresses these issues.  
Therefore, the Board is required to remand these issues to 
the RO for issuance of a proper statement of the case.  See 
Manlicon v. West, 12 Vet. App. 238 (1999).

The Veterans Claims Assistance Act of 2000 (VCAA) requires VA 
to provide a medical examination or obtain a medical opinion 
when such an examination or opinion is necessary to make a 
decision on the claim.  An examination or opinion is 
necessary to make a decision on the claim when the record 
does not contain sufficient medical evidence for VA to make a 
decision.  Recent VA treatment records, subsequent to 
November 2002 VA gastrointestinal examination report, show 
the veteran's service-connected gastrointestinal disorder may 
have worsened.  A May 2004 endoscopy report notes that the 
veteran had progressive solid dysphagia in the last year and 
that he had lost twelve pounds.  His dysphagia was 
characterized as "significant," but there is no medical 
assessment of the overall impairment to the veteran's health 
caused by his service-connected gastrointestinal disorder.  
Such an assessment is necessary to reach a determination in 
the veteran's claim.  Thus, the veteran should be provided 
with another VA gastrointestinal examination.

To ensure full compliance with the laws and regulations 
governing the due process requirements, the case is REMANDED 
to the RO for the following action:

1.  The RO should furnish the veteran and 
his representative a Statement of the 
Case with respect to the issues of 
entitlement to service connection for 
bilateral hearing loss and an increased 
evaluation for hemorrhoids.  The RO 
should return these issues to the Board 
only if the veteran files a timely 
substantive appeal.

2.  The RO should take appropriate steps 
to contact the veteran and obtain the 
names and addresses of all medical care 
providers, VA or non-VA, who treated him 
for his gastrointestinal disorder.  After 
the veteran has signed the appropriate 
releases, the RO should attempt to obtain 
copies of all treatment records 
identified that have not been previously 
secured.  Any records received should be 
associated with the claims folders.  All 
attempts to procure records should be 
documented in the file.  If the RO cannot 
obtain records identified by the veteran, 
a notation to that effect should be 
inserted in the file.  The veteran is to 
be notified of any unsuccessful efforts 
in this regard.  All records for 
treatment at the VA Medical Center, in 
Albany, New York, dated from June 2004 to 
the present should also be obtained.  

3.  The veteran should be afforded a 
special gastrointestinal examination by 
VA in order to determine the current 
severity of the veteran's 
gastrointestinal disorder.  The entire 
claims files must be made available to 
the examiner, and the examination report 
should include discussion of the 
veteran's documented medical history and 
assertions.  All indicated studies should 
be performed, and all clinical 
manifestations should be reported in 
detail.  The examiner should indicate 
whether the veteran's service-connected 
gastrointestinal disorder is productive 
of epigastric distress with dysphasia, 
pyrosis and regurgitation; whether it is 
productive of substernal, arm or shoulder 
pain; or whether it is productive of 
considerable impairment of health.  The 
examiner should also state whether the 
veteran's recent weight loss is a result 
of his gastrointestinal disorder.  Any 
opinions or conclusions expressed should 
be supported by a complete rationale.

4.  Then, the RO should readjudicate the 
issue on appeal in light of all pertinent 
evidence and legal authority.  If the 
benefit sought on appeal remains adverse 
to the veteran, the RO should furnish the 
veteran and his representative a 
supplemental statement of the case and 
afford them the appropriate opportunity 
for response before the claims file is 
returned to the Board for appellate 
review.

The appellant has the right to submit additional evidence and 
argument on the matter or matters the Board has remanded.  
Kutscherousky v. West, 12 Vet. App. 369 (1999).

This claim must be afforded expeditious treatment.  The law 
requires that all claims that are remanded by the Board of 
Veterans' Appeals or by the United States Court of Appeals 
for Veterans Claims for additional development or other 
appropriate action must be handled in an expeditious manner.  
See The Veterans Benefits Act of 2003, Pub. L. No. 108-183, § 
707(a), (b), 117 Stat. 2651 (2003) (to be codified at 38 
U.S.C. §§ 5109B, 7112).



	                     
______________________________________________
	LAWRENCE M. SULLIVAN
	Veterans Law Judge, Board of Veterans' Appeals



 Department of Veterans Affairs


